MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                            FILED
court except for the purpose of establishing                            Dec 13 2017, 6:57 am

the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT N.B.                              ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                     Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana

ATTORNEY FOR APPELLANT J.H.                              Abigail R. Recker
                                                         Deputy Attorney General
Michael P. DeArmitt                                      Indianapolis, Indiana
Columbus, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of the                                  December 13, 2017
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of L.H. (Minor                              03A01-1707-JT-1598
Child)                                                   Appeal from the Bartholomew
                                                         Circuit Court
and                                                      The Honorable Doug E. Van
                                                         Winkle, Senior Judge
N.B. (Mother) and J.H. (Father),                         Trial Court Cause No.
Appellants-Respondents,                                  03C01-1608-JT-4335

        v.

Indiana Department of Child
Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017        Page 1 of 17
      Bradford, Judge.



                                          Case Summary
[1]   Both Appellant-Respondent J.H. (“Father”) and Appellant-Respondent N.B.

      (“Mother”) (collectively, “Parents”) appeal the juvenile court’s order

      terminating their parental rights to L.H. (the “Child”). The Child was removed

      from Parents care after Appellee-Petitioner the Indiana Department of Child

      Services (“DCS”) received numerous reports alleging drug use by and domestic

      violence between Parents. The Child was subsequently determined to be a

      child in need of services (“CHINS”) and Parents were ordered to complete

      certain services. Parents, however, failed to successfully complete the court-

      ordered services.


[2]   DCS filed a petition seeking the termination of Parents’ parental rights to the

      Child on August 5, 2016. Following an evidentiary hearing, the juvenile court

      issued an order granting DCS’s petition. On appeal, Parents contend that DCS

      did not provide sufficient evidence to support the termination of their parental

      rights. We affirm.



                            Facts and Procedural History
[3]   Father and Mother are the parents of the Child who was born on April 9, 2009.

      DCS became involved with the Child in May of 2015 after receiving reports of

      drug use by and domestic abuse between Father, Mother, and Mother’s

      boyfriend. The Child was not removed from Parents’ care following this initial
      Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 2 of 17
      report, but was later removed after DCS received additional reports and a DCS

      case worker observed signs of drug use by and domestic violence between the

      parties. On August 6, 2015, the Child was found to be a CHINS. As a result of

      the CHINS finding, Parents were ordered to complete a number of services.

      Parents failed to successfully complete these court-ordered services.


[4]   On August 5, 2016, DCS filed a petition seeking the termination of Parents’

      parental rights to the Child. The juvenile court conducted a two-day

      evidentiary hearing on DCS’s petition on March 31 and May 19, 2017.


[5]   During the evidentiary hearing, DCS presented evidence indicating that both

      Father and Mother continued to struggle with sobriety, neither had obtained

      what DCS considered to be appropriate housing, Father had not seen the Child

      since July of 2016, and Mother had not seen the Child since November of 2016.

      DCS also presented evidence that neither Father nor Mother had made

      significant progress towards reunification, the Child was currently placed in a

      “very secure, very stable” home environment, the termination of Parents’

      parental rights was in the Child’s best interest, and DCS’s plan was for the

      Child’s current pre-adoptive family to adopt the Child. Tr. Vol. II, p. 45.


[6]   Following the conclusion of the hearing, the juvenile court took the matter

      under advisement. On June 17, 2017, the juvenile court issued an order

      terminating Parents’ parental rights to the Child. This appeal follows.



                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 3 of 17
[7]   On appeal, Parents challenge the juvenile court’s order terminating their

      parental rights to the Child. The Fourteenth Amendment to the United States

      Constitution protects the traditional right of a parent to establish a home and

      raise his or her child. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d

      143, 145 (Ind. 2005). Further, we acknowledge that the parent-child

      relationship is “one of the most valued relationships of our culture.” Id.

      However, although parental rights are of a constitutional dimension, the law

      allows for the termination of those rights when a parent is unable or unwilling

      to meet his or her responsibility as a parent. In re T.F., 743 N.E.2d 766, 773

      (Ind. Ct. App. 2001), trans. denied. Therefore, parental rights are not absolute

      and must be subordinated to the child’s interests in determining the appropriate

      disposition of a petition to terminate the parent-child relationship. Id.


[8]   The purpose of terminating parental rights is not to punish the parent but to

      protect the child. Id. Termination of parental rights is proper where the child’s

      emotional and physical development is threatened. Id. The juvenile court need

      not wait until the child is irreversibly harmed such that her physical, mental,

      and social development is permanently impaired before terminating the parent-

      child relationship. Id.


[9]   Parents contend that the evidence presented at the evidentiary hearing was

      insufficient to support the juvenile court’s order terminating their parental rights

      to the Child. In reviewing termination proceedings on appeal, this court will

      not reweigh the evidence or assess the credibility of the witnesses. In re

      Involuntary Termination of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 4 of 17
       App. 2004). We only consider the evidence that supports the juvenile court’s

       decision and reasonable inferences drawn therefrom. Id. Where, as here, the

       juvenile court includes findings of fact and conclusions thereon in its order

       terminating parental rights, our standard of review is two-tiered. Id. First, we

       must determine whether the evidence supports the findings, and, second,

       whether the findings support the legal conclusions. Id.


[10]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[11]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) that one (1) of the following is true:
                     (i) the child has been removed from the parent for at
                     least six (6) months under a dispositional decree.
                     (ii) a court has entered a finding under IC 31-34-21-
                     5.6 that reasonable efforts for family preservation or
                     reunification are not required, including a description
                     of the court’s finding, the date of the finding, and the
                     manner in which the finding was made.
                     (iii) the child has been removed from the parent and
                     has been under the supervision of a county office of
                     family and children or probation department for at

       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 5 of 17
                      least fifteen (15) months of the most recent twenty-
                      two (22) months, beginning with the date the child is
                      removed from the home as a result of the child being
                      alleged to be a child in need of services or a
                      delinquent child;
               (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.
                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.
                      (iii) The child has, on two (2) separate occasions,
                      been adjudicated a child in need of services;
               (C) termination is in the best interests of the child; and
               (D) there is a satisfactory plan for the care and treatment of the
               child.


       Ind. Code § 31-35-2-4(b)(2).


[12]   Neither Father nor Mother disputes that DCS presented sufficient evidence to

       support the first, third, and fourth elements set forth in Indiana Code section

       31-35-2-4(b)(2). Each separately claims, however, that DCS failed to establish

       the second element that is required to be proven before a court can order the

       involuntary termination of a parent’s parental rights.


                          Whether Conditions Will Be Remedied
[13]   On appeal, Parents separately argue that DCS failed to establish by clear and

       convincing evidence both that the conditions leading to the Child’s removal

       from their respective homes would not be remedied and that there is a

       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 6 of 17
       reasonable probability that the continuation of the parent-child poses a threat to

       the well-being of the Child.


[14]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need only find either that (1) the conditions

       resulting in removal from or continued placement outside the parent’s home

       will not be remedied, (2) the continuation of the parent-child relationship poses

       a threat to the child, or (3) the child has been adjudicated CHINS on two

       separate occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003),

       trans. denied. Therefore, where the juvenile court determines one of the above-

       mentioned factors has been proven and there is sufficient evidence in the record

       supporting the juvenile court’s determination, it is not necessary for DCS to

       prove, or for the juvenile court to find, either of the other two factors listed in

       Indiana Code section 31-34-2-4(b)(2)(B). See generally In re S.P.H., 806 N.E.2d

       at 882 (providing that because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS need only prove and the juvenile court need

       only find that one of the factors listed in that sub-section is true).


[15]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the Child outside

       of her parent’s care or to continue the Child’s placement outside parent’s care,

       and, second, whether there is a reasonable probability that those conditions will

       be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied;

       In re S.P.H., 806 N.E.2d at 882. When assessing whether a reasonable

       probability exists that the conditions justifying the child’s removal or continued

       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 7 of 17
       placement outside their parent’s care will not be remedied, the juvenile court

       must judge the parent’s fitness to care for the child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must

       also evaluate the parent’s habitual patterns of conduct to determine whether

       there is a substantial probability of future neglect or deprivation. Id. A juvenile

       court may properly consider evidence of the parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate employment and housing. McBride v. Monroe Cnty. Office of Family &

       Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court

       “‘can reasonably consider the services offered by [DCS] to the parent and the

       parent’s response to those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542,

       544 (Ind. Ct. App. 1997)). The evidence presented by DCS “need not rule out

       all possibilities of change; rather, DCS need establish only that there is a

       reasonable probability that the parent’s behavior will not change.” In re

       Involuntary Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007).


[16]   Here, the Child was removed from Parents’ care after DCS received numerous

       reports of drug abuse by and domestic violence between Father, Mother, and

       Mother’s boyfriend. The investigating DCS case worker was able to

       substantiate the reports of drug use by and domestic abuse between the parties.

       The DCS case worker also observed that Parents lacked stable housing. In

       connection to the underlying CHINS determination,


       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 8 of 17
               20. On August 31, 2015, Mother admitted that a domestic
               violence altercation occurred in early June 2015 while the child
               was present in the home. Mother also admitted that she had not
               submitted to a requested drug screen.
               21. On August 31, 2015, Father admitted that he has struggled
               with substance use in the last couple of months, specifically
               methamphetamine. Father further admitted that his drug use
               impacted his ability to parent.
               22. On September 1, 2015, the Bartholomew County Juvenile
               Court held a Dispositional Hearing as to parents, order file-
               stamped January 25, 2016. Mother was ordered to participate in
               home based-therapy [sic] to address her substance use and
               domestic violence relationships, complete a substance use
               assessment and successfully complete any recommended
               treatment, and random drug screens.
               23. At the same hearing Father was ordered to participate in
               home based-therapy [sic] to address his substance use and past
               trauma, complete a substance use assessment and successfully
               complete any recommended treatment, which included detox,
               inpatient and recovery coach services, Fatherhood Engagement
               to address parenting skills, housing and employment, and
               random screens.


       Appellant N.B.’s App. Vol. II, pp. 62–63.


[17]   The juvenile court determined that DCS presented sufficient evidence to prove

       that it was unlikely that the reasons for the Child’s removal from and continued

       placement outside Parents’ care would be remedied, and upon review, we

       conclude that the juvenile court’s determination to this effect is supported by

       the record. In support of its determination, the juvenile court found as follows:


               24. [Family Case Manager (“FCM”)] Stacy Williams received
               the case in January 2016.
               25. FCM Williams resubmitted Mother’s referrals for
       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 9 of 17
        substance abuse assessment, individual therapy, and a
        psychological evaluation as these services had expired due to
        Mother not participating.
        26. At the time FCM Williams obtained the case, Mother was
        homeless and staying with friends.
        27. In January 2016, Mother was participating regularly with
        her random screens, which were all positive except for one
        negative in May 2016.
        28. According to FCM Williams, Mother testified that she did
        not have issues with substance abuse.
        29. Mother completed a substance abuse evaluation which
        recommended that Mother participate in [an Intensive
        Outpatient Program (“IOP”)], random screens, and individual
        therapy.
        30. Mother did not engage in individual therapy and refused
        to participate in IOP.
        31. During the period FCM Williams had the case, Mother
        was incarcerated once for 5 to 7 days.
        32. FCM Williams stated that Mother participated in
        supervised visits with the Child and was appropriate. Mother
        was consistent but did miss some visits.
        33. FCM Williams testified that Mother never had stable
        housing or stable employment during the five months that she
        held the case.
        34. FCM Williams testified that when she obtained the case
        Father was inconsistent with drug screening.
        35. FCM Williams testified that Father spent 21 days at Tara
        Treatment for inpatient treatment.
        36. FCM Williams testified that after Father was released
        from Tara, Father was very proactive. He continued his
        supervised visits and was looking for employment and housing.
        However, in the end of April 2016, Father was very inconsistent
        with his services and contact with the department. Father was
        never able to find stable housing and never engaged in Father’s
        Engagement.
        37. In May 2016, FCM Annette Carnes obtained the case
        from FCM Williams.

Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 10 of 17
           38. FCM Carnes testified that when she got the case she had a
           hard time contacting Father. When she did speak to Father,
           Father would say that he would promise to talk to her or come to
           the office which he never did. FCM Carnes stated the first time
           she met Father was at a supervised visit for Mother, where
           Father showed up unannounced attempting to have a visit with
           the Child. FCM Carnes was able to screen Father which came
           back positive for illegal substances.
           39. In July 2016, Father’s visits were suspended due to not
           visiting with the child and the positive screen.
           40. FCM Carnes testified that Mother has had 17 referrals
           expire due to not engaging and 12 open referrals. Mother had
           not engaged in individual therapy or completed the psychological
           evaluation. Mother’s referral for home based case
           management.[1]
           41. In September 2016, Mother went to inpatient treatment at
           Tara shortly after [DCS] filed [its] Verified Petition to Terminate
           Parental Rights. When she was released in October 2016,
           Mother had a negative screen.
           42. In November 2016, Mother tested positive for
           methamphetamine.
           43. In November 2016, Mother informed the team that she
           was pregnant.
           44. FCM Carnes testified that Mother then went eight weeks
           without visiting her child. With the concern of her usage, and
           not seeing the child, Mother’s visits were suspended until Mother
           could produce consistent clean screens.
           45. In October 2016, Father was incarcerated. Father was
           incarcerated from February 2016 through early January 2017.
           Father was again incarcerated in February 2017 through March
           2017.
           46. FCM Carnes testified that Father had informed her that he
           was attending IOP through Centerstone during the weeks



1
    This incomplete sentence appears verbatim as it does in the juvenile court’s order.


Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 11 of 17
         between his release in January 2017 and his incarceration in
         February 2017. He then informed her that after his release in
         March 2017, he continued his IOP.
         47. In April 2017, Mother gave birth, and the child tested
         positive for illegal substances. [DCS] has since opened a case on
         that child and the case was pending.
         48. Mother has not screened for the Department since
         February 2017.
         There is a reasonable probability that continuation of the
         parent-child relationship poses a threat to the well-being of the
         child in that:[2]
         1.      Mother’s visits with the Child have been suspended since
         November 2016 for substance use, and inconsistent attendance in
         visits. Mother went 8 weeks without seeing the Child prior to the
         suspension and tested positive for methamphetamine.
         2.      Father’s visits with the Child have been suspended since
         July 2016 due to Father’s going a significant amount of time not
         seeing the Child and due to a substance abuse relapse.
                                           ****
         4.      At the time of the fact-finding on May 19, 2017, Mother
         did not have stable employment.
         5.      Mother admits that she has not completed any services
         during the CHINS case.
         6.      Mother testified that she has been sober since November
         2016, however, Mother has not provided screens to the
         Department or attended any substance abuse treatment.
         7.      Since the March 31, 2017 hearing, Mother delivered her
         child who tested positive for illegal substances.
         8.      [DCS] has since opened a case on Mother’s new child, in
         which Mother again refuses to provide screens.




2
  Although the juvenile court lists the following facts as relating to whether the continuation of the parent-
child relationship poses a threat to the well-being of L.H., we believe these facts are also relevant to whether
there is a reasonable probability that the conditions leading to the removal from Parents’ care will be
remedied.

Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017           Page 12 of 17
        9.      Father is on work-release from jail and does not have
        stable housing and is not in a position to be able to have custody
        of the Child at the time of the fact-finding.
                                         ****
        11. Father stated that he will be completing IOP in a few days.
        Father admits that this is the first time during the duration of the
        CHIN[S] case that he has completed IOP. Father’s participation
        in this program has occurred while he is on work release and had
        been ongoing for only about two and one-half months at the time
        of the hearing.
        12. Father admits that he has not completed any other service
        except the 21 day inpatient treatment at Tara.
        13. Father is hopeful that he will put on home detention after
        hiring an attorney to file a modification of his sentencing.
        14. Vanessa Smith of NYAP[3] testified that she received a
        referral for homebased case work with Mother.
        15. During Ms. Smith’s time on the case, Mother never
        obtained stable housing, and never had stable employment.
        Further, Ms. Smith testified that Mother only met with her three
        times for homebased case management.
        16. Ms. Smith also received a referral to supervise Mother’s
        visits with the child.
        17. While that referral was open Mother missed 25 out of 93
        visits.
        18. Emilee Baker of NYAP received a referral for homebased
        case work and supervised visits for [F]ather.
        19. Ms. Baker testified that Father has never fully obtained her
        goals.
        20. Father had housing, employment, and transportation but
        in January 2016, he lost it all.
        21. Ms. Baker testified that in the end of April 2016, Father’s
        compliance had started to lessen. He participated in 2 hours of




3
  “NYAP” stands for the “National Youth Advocate Program.” See
http://www.nyap.org/indiana/4576181149 (last visited November 30, 2017).

Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 13 of 17
        case management in May 2016, 30 minutes in June 2016, and did
        not participate in July 2016.
        22. Ms. Baker testified that she was at the visit in July where
        Father appeared during Mother’s visit. Ms. Baker described
        Father as disheveled and looking ill.
        23. Lori Whaley of Ireland[4] received a referral from [DCS]
        for individual therapy for the child.
                                         ****
        26. Ms. Whaley also testified that inconsistency with the child
        would be detrimental to her.
        27. GAL testified that throughout the case Mother has stated
        that she does not need help.
        28. GAL testified that she has concerns that Mother has not
        completed substance abuse treatment, and did not follow up on
        the recommendations from Tara upon Mother’s release.
        29. GAL testified that she has concerns around Mother’s
        stability as she has had a lack of housing and employment
        throughout the duration of the case, including at the final
        hearing.
        30. GAL testified that Father always had a plan upon release
        from incarceration. However, Father never followed through.
        Father was either rearrested or relapsed.
        31. GAL also testified that she has concerns surrounding
        Father’s sobriety as he has never been able to maintain his
        sobriety throughout the duration of the case.
        32. According to the GAL, parents had the potential but they
        have never done what they needed to do to get the child placed
        back with them, and she did not know what would make them.
        Therefore, the GAL does not believe giving the parents more
        time to complete services would be in the child’s best interest.
        33. GAL testified that Mother has made no progress
        throughout the case and Father is nowhere further today than he




4
  “Ireland” refers to “Ireland Home Based Services.” See http://ihbs.us/indiana-department-of-child-
services/dcs-home-based-therapy/ (last visited November 30, 2017).

Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017     Page 14 of 17
               was at the beginning of the case, even though he has made more
               efforts than Mother.


       Appellant N.B.’s Appendix Vol. II, pp. 61–67. In light of these findings, the

       juvenile court concluded that DCS had established by clear and convincing

       evidence that the reasons for the Child’s removal from and continued

       placement outside Parents’ home would not be remedied.


[18]   We note that in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating their parental rights, Parents do not challenge

       the sufficiency of any particular finding, instead levying only the blanket

       assertion that the juvenile court’s conclusion was not supported by the

       evidence. As a result, Parents have waived any argument relating to whether

       these unchallenged findings are clearly erroneous. See Madlem v. Arko, 592

       N.E.2d 686, 687 (Ind. 1992) (providing that when an appealing party fails to

       challenge the findings of the trial court, the findings must be accepted as

       correct); In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that

       failure to challenges findings resulted in waiver of argument that findings were

       clearly erroneous), trans. denied.


[19]   On appeal, Parents merely assert that the juvenile court failed to consider

       evidence that they each claim demonstrates a change in circumstances. For his

       part, Father points to evidence that he claims shows that he had begun to make

       progress in improving his situation. Specifically, he points to (1) evidence

       indicating that he had passed three drug screens while on work release and (2)

       his self-serving testimony that he had saved enough money while on work
       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 15 of 17
       release to make a deposit for a stable housing situation for both he and L.H.

       following the completion of his work release sentence in December of 2017.

       For her part, Mother relies on her self-serving testimony that, as of the date of

       the evidentiary hearing, she had secured adequate housing and was sober.


[20]   It is well-established that the juvenile court, acting as a trier of fact, was not

       required to believe or assess the same weight to the testimony as Parents. See

       Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v. State, 621

       N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988);

       A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463

       (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949),

       trans. denied. Parents’ challenges to the sufficiency of the evidence to support

       the conclusions of the juvenile court effectively amount to invitations for this

       court to reassess witness credibility and reweigh the evidence, which, again, we

       will not do. See In re S.P.H., 806 N.E.2d at 879.


[21]   Upon review, we conclude that the juvenile court did not err in concluding that

       the conditions leading to the Child’s removal from and continued placement

       outside’s Parents’ care were unlikely to be remedied. Having concluded that

       the evidence was sufficient to support the juvenile court’s determination, and

       finding no error by the juvenile court, we need not consider whether the

       continuation of the parent-child relationship poses a threat to the Child’s well-

       being because DCS has satisfied the requirements of Indiana Code section 31-

       35-2-4(b)(2)(B) by clear and convincing evidence.



       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 16 of 17
                                               Conclusion
[22]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating both Father’s and Mother’s parental rights to the Child, we

       affirm the judgment of the trial court.


[23]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1707-JT-1598 | December 13, 2017   Page 17 of 17